Willsoh, Judge.
Manifestly the evidence does not support this conviction. Harper, whose pocket-book and money are alleged to have been stolen from his person by the defendant, could not identify the defendant as a party connected with the theft. Bogle, the only other State’s witness, states that he saw the defendant and another man, on the same night and at the same place when and where Harper’s pocket-book and money were stolen, steal from the person of some one what he, the witness, took to be a pocket-book. But the theft testified about by Bogle could not have been the theft of Harper’s pocket-book and money, because Bogle testifies most positively that Harper was not present at the commission of the theft which he, the witness, testified about, but was at the other end of the *76train. The credibility of this witness Bogle was successfully impeached ; but, even conceding the truth of all he stated, his testimony does not connect the defendant with the theft charged in the indictment, but relates to another and different theft. There is not a particle of evidence connecting the defendant with the theft from the person of Harper, and we are at a loss to conceive any legitimate process of reasoning by which, upon this evidence, the jury could have arrived at a verdict of guilty, or by which the learned trial judge could have sanctioned such a verdict.
Because the verdict is not supported by the evidence, and because the court for that reason erred in not granting the defendant’s motion for a new trial, the judgment is reversed, and the cause is remanded.

Reversed and remanded.

[Opinion delivered October 21, 1885.]